         Case 1:17-cr-00548-PAC Document 161 Filed 10/22/19 Page 1 of 1




Federal Defenders                                                                        Southern District
                                                          52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                   Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                     Southern District of New York
Executive Director                                                                      Jennifer L. Brown
                                                                                         Auorney-in-Charge




  October 22, 2019

  By ECF
  Hon. Paul A. Crotty
  Judge, United States District Court
  Southern District o:f New York
  500 Pearl Street
  New York, New York 10007

  Hon. Judge Crotty,
             We write to request the Court's intervention and seek the Court's assistance in
  getting Mr. Schulte a third day in the Secret Compartmentalized Information. Facility
  (SCIF). Currently Mr. Schulte visits the SCIF twice a week from about 10:00 a.m. to 2:30
  p.m.
            Unfortunately, given the volume of discovery, the classified nature of the motion
  practice, and the upcoming due dates, bringing Mr. Schulte to the SCIF twice a week is
  simply not sufficient for him to review the classified filings, in addition to discussing
  with counsel a specific response. We are overwhelmed with the amount of classified
  material in this case and given the CIA's refusal to engage in a proper classification
  review, we have no option but to request an additional SCIF day.
            Thank you for your time and consideration of this request.


                                                         Respectfully submitted,
                                                          /s/
                                                         Glashausser/Shroff / Zas
                                                         Assistant Federal Defenders
